
	
		I
		110th CONGRESS
		1st Session
		S. 398
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 5, 2007
			Referred to the Committee on Natural Resources, and in
			 addition to the Committee on the Judiciary, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		AN ACT
		To amend the Indian Child Protection and
		  Family Violence Prevention Act to identify and remove barriers to reducing
		  child abuse, to provide for examinations of certain children, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Indian Child Protection and Family
			 Violence Prevention Act Amendments of 2007.
		2.Findings and purposeSection 402 of the Indian Child Protection
			 and Family Violence Prevention Act (25 U.S.C. 3201) is amended—
			(1)in subsection (a)—
				(A)in paragraph (1)—
					(i)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (F) and (G), respectively; and
					(ii)by inserting after subparagraph (D) the
			 following:
						
							(E)the Federal Government and certain State
				governments are responsible for investigating and prosecuting certain felony
				crimes, including child abuse, in Indian country, pursuant to chapter 53 of
				title 18, United States Code;
							;
				and
					(B)in paragraph (2)—
					(i)in the matter preceding subparagraph (A),
			 by striking two and inserting the;
					(ii)in subparagraph (A), by striking
			 and at the end;
					(iii)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
					(iv)by adding at the end the following:
						
							(C)identify and remove any impediment to the
				immediate investigation of incidents of child abuse in Indian
				country.
							;
				and
					(2)in subsection (b)—
				(A)by striking paragraph (3) and inserting the
			 following:
					
						(3)provide for a background investigation for
				any employee or volunteer who has access to
				children;
						;
				and
				(B)in paragraph (6), by striking Area
			 Office and inserting Regional Office.
				3.DefinitionsSection 403 of the Indian Child Protection
			 and Family Violence Prevention Act (25 U.S.C. 3202) is amended—
			(1)by redesignating paragraphs (6) through
			 (18) as paragraphs (7) through (19), respectively;
			(2)by inserting after paragraph (5) the
			 following:
				
					(6)final conviction means the
				final judgment on a verdict or finding of guilty, a plea of guilty, or a plea
				of nolo contendere, but does not include a final judgment that has been
				expunged by pardon, reversed, set aside, or otherwise rendered
				void;
					;
			(3)in paragraph (13) (as redesignated by
			 paragraph (1)), by striking that agency and all that follows
			 through Indian tribe and inserting the Federal, State, or
			 tribal agency;
			(4)in paragraph (14) (as redesignated by
			 paragraph (1)), by inserting (including a tribal law enforcement agency
			 operating pursuant to a grant, contract, or compact under the
			 Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.)) after State
			 law enforcement agency;
			(5)in paragraph (18) (as redesignated by
			 paragraph (1)), by striking and at the end;
			(6)in paragraph (19) (as redesignated by
			 paragraph (1)), by striking the period at the end and inserting ;
			 and; and
			(7)by adding at the end the following:
				
					(20)telemedicine means a
				telecommunications link to an end user through the use of eligible equipment
				that electronically links health professionals or patients and health
				professionals at separate sites in order to exchange health care information in
				audio, video, graphic, or other format for the purpose of providing improved
				health care diagnosis and
				treatment.
					.
			4.Reporting proceduresSection 404 of the Indian Child Protection
			 and Family Violence Prevention Act (25 U.S.C. 3203) is amended—
			(1)in subsection (c)—
				(A)in paragraph (1), by striking (1)
			 Within and inserting the following:
					
						(1)In generalNot later
				than
						;
				and
				(B)in paragraph (2)—
					(i)by striking (2)(A) Any and
			 inserting the following:
						
							(2)Investigation of reports
								(A)In generalAny
								;
					(ii)in subparagraph (B)—
						(I)by striking (B) Upon and
			 inserting the following:
							
								(B)Final written reportOn
								;
				and
						(II)by inserting including any Federal,
			 State, or tribal final conviction, and provide to the Federal Bureau of
			 Investigation a copy of the report before the period at the end;
			 and
						(iii)by adding at the end the following:
						
							(C)Maintenance of final reportsThe Federal Bureau of Investigation shall
				maintain a record of each written report submitted under this subsection or
				subsection (b) in a manner in which the report is accessible to—
								(i)a local law enforcement agency that
				requires the information to carry out an official duty; and
								(ii)any agency requesting the information under
				section 408.
								(D)Report to congressNot later than 1 year after the date of
				enactment of this subsection, and annually thereafter, the Director of the
				Federal Bureau of Investigation, in coordination with the Secretary and the
				Attorney General, shall submit to the Committees on Indian Affairs and the
				Judiciary of the Senate and the Committees on Natural Resources and the
				Judiciary of the House of Representatives a report on child abuse in Indian
				country during the preceding year.
							(E)Collection of dataNot less frequently than once each year,
				the Secretary, in consultation with the Secretary of Health and Human Services,
				the Attorney General, the Director of the Federal Bureau of Investigation, and
				any Indian tribe, shall—
								(i)collect any information concerning child
				abuse in Indian country (including reports under subsection (b)), including
				information relating to, during the preceding calendar year—
									(I)the number of criminal and civil child
				abuse allegations and investigations in Indian country;
									(II)the number of child abuse prosecutions
				referred, declined, or deferred in Indian country;
									(III)the number of child victims who are the
				subject of reports of child abuse in Indian country;
									(IV)sentencing patterns of individuals
				convicted of child abuse in Indian country; and
									(V)rates of recidivism with respect to child
				abuse in Indian country; and
									(ii)to the maximum extent practicable, reduce
				the duplication of information collection under clause
				(i).
								;
				and
					(2)by adding at the end the following:
				
					(e)Confidentiality of ChildrenNo local law enforcement agency or local
				child protective services agency shall disclose the name of, or information
				concerning, the child to anyone other than—
						(1)a person who, by reason of the
				participation of the person in the treatment of the child or the investigation
				or adjudication of the allegation, needs to know the information in the
				performance of the duties of the individual; or
						(2)an officer of any other Federal, State, or
				tribal agency that requires the information to carry out the duties of the
				officer under section 406.
						(f)ReportNot later than 1 year after the date of
				enactment of this subsection, and annually thereafter, the Secretary shall
				submit to the Committees on Indian Affairs and the Judiciary of the Senate and
				the Committees on Natural Resources and the Judiciary of the House of
				Representatives a report on child abuse in Indian country during the preceding
				year.
					(g)Authorization of
				AppropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section for each of fiscal years 2008 through
				2012.
					.
			5.Removal of impediments to reducing child
			 abuseSection 405 of the
			 Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3204) is
			 amended to read as follows:
			
				405.Removal of impediments to reducing child
				abuse
					(a)StudyThe Secretary, in consultation with the
				Attorney General and the Service, shall conduct a study under which the
				Secretary shall identify any impediment to the reduction of child abuse in
				Indian country and on Indian reservations.
					(b)InclusionsThe study under subsection (a) shall
				include a description of—
						(1)any impediment, or recent progress made
				with respect to removing impediments, to reporting child abuse in Indian
				country;
						(2)any impediment, or recent progress made
				with respect to removing impediments, to Federal, State, and tribal
				investigations and prosecutions of allegations of child abuse in Indian
				country; and
						(3)any impediment, or recent progress made
				with respect to removing impediments, to the treatment of child abuse in Indian
				country.
						(c)ReportNot later than 18 months after the date of
				enactment of the Indian Child Protection and Family Violence Prevention Act
				Amendments of 2007, the Secretary shall submit to the Committees on Indian
				Affairs and the Judiciary of the Senate, and the Committees on Natural
				Resources and the Judiciary of the House of Representatives, a report
				describing—
						(1)the findings of the study under this
				section; and
						(2)recommendations for legislative actions, if
				any, to reduce instances of child abuse in Indian
				country.
						.
		6.ConfidentialitySection 406 of the Indian Child Protection
			 and Family Violence Prevention Act (25 U.S.C. 3205) is amended to read as
			 follows:
			
				406.Confidentiality
					(a)In GeneralNotwithstanding any other provision of law,
				any Federal, State, or tribal government agency that treats or investigates
				incidents of child abuse may provide information and records to an officer of
				any other Federal, State, or tribal government agency that requires the
				information to carry out the duties of the officer, in accordance with section
				552a of title 5, United States Code, section 361 of the
				Public Health Service Act (42 U.S.C.
				264), the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g),
				part C of title XI of the Social Security
				Act (42 U.S.C. 1320d et seq.), and other applicable Federal
				law.
					(b)Treatment of Indian TribesFor purposes of this section, an Indian
				tribal government shall be considered to be an entity of the Federal
				Government.
					.
		7.Waiver of parental consentSection 407 of the Indian Child Protection
			 and Family Violence Prevention Act (25 U.S.C. 3206) is amended—
			(1)in subsection (a), by inserting and
			 forensic after psychological; and
			(2)by striking subsection (c) and inserting
			 the following:
				
					(c)Protection of ChildAny examination or interview of a child who
				may have been the subject of child abuse shall—
						(1)be conducted under such circumstances and
				using such safeguards as are necessary to minimize additional trauma to the
				child;
						(2)avoid, to the maximum extent practicable,
				subjecting the child to multiple interviewers during the examination and
				interview processes; and
						(3)as time permits, be conducted using advice
				from, or under the guidance of—
							(A)a local multidisciplinary team established
				under section 411; or
							(B)if a local multidisciplinary team is not
				established under section 411, a multidisciplinary team established under
				section
				410.
							.
			8.Character investigationsSection 408 of the Indian Child Protection
			 and Family Violence Prevention Act (25 U.S.C. 3207) is amended—
			(1)in subsection (a)—
				(A)in paragraph (1)—
					(i)by inserting , including any
			 voluntary positions, after authorized positions;
			 and
					(ii)by striking the comma at the end and
			 inserting a semicolon; and
					(B)in paragraph (2)—
					(i)by inserting (including in a
			 volunteer capacity) after considered for employment;
			 and
					(ii)by striking , and and
			 inserting ; and;
					(2)in subsection (b), by striking “guilty to”
			 and all that follows and inserting the following: “guilty to, any felony
			 offense under Federal, State, or tribal law, or 2 or more misdemeanor offenses
			 under Federal, State, or tribal law, involving—
				
					(1)a crime of violence;
					(2)sexual assault;
					(3)child abuse;
					(4)molestation;
					(5)child sexual exploitation;
					(6)sexual contact;
					(7)child neglect;
					(8)prostitution; or
					(9)another offense against a
				child.
					;
				and
			(3)by adding at the end the following:
				
					(d)Effect on Child PlacementAn Indian tribe that submits a written
				statement to the applicable State official documenting that the Indian tribe
				has conducted a background investigation under this section for the placement
				of an Indian child in a tribally-licensed or tribally-approved foster care or
				adoptive home, or for another out-of-home placement, shall be considered to
				have satisfied the background investigation requirements of any Federal or
				State law requiring such an
				investigation.
					.
			9.Indian child abuse treatment grant
			 programSection 409 of the
			 Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3208) is
			 amended by striking subsection (e) and inserting the following:
			
				(e)Authorization of
				AppropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section for each of fiscal years 2008 through
				2012.
				.
		10.Indian Child Resource and family services
			 CentersSection 410 of the
			 Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3209) is
			 amended—
			(1)in subsection (a), by striking area
			 office and inserting Regional Office;
			(2)in subsection (b), by striking The
			 Secretary and all that follows through Human Services
			 and inserting The Secretary, the Secretary of Health and Human Services,
			 and the Attorney General;
			(3)in subsection (d)—
				(A)in paragraph (4), by inserting ,
			 State, after Federal; and
				(B)in paragraph (5), by striking agency
			 office and inserting Regional Office;
				(4)in subsection (e)—
				(A)in paragraph (2), by striking the comma at
			 the end and inserting a semicolon;
				(B)by striking paragraph (3) and inserting the
			 following:
					
						(3)adolescent mental and behavioral health
				(including suicide prevention and
				treatment);
						;
				(C)in paragraph (4), by striking the period at
			 the end and inserting and sexual assault;; and
				(D)by adding at the end the following:
					
						(5)criminal prosecution; and
						(6)medicine.
						;
				(5)in subsection (f)—
				(A)in the first sentence, by striking
			 The Secretary and all that follows through Human
			 Services and inserting the following:
					
						(1)EstablishmentThe Secretary, in consultation with the
				Service and the Attorney
				General
						;
				(B)in the second sentence—
					(i)by striking Each and
			 inserting the following
						
							(2)MembershipEach
							;
				and
					(ii)by striking shall consist of 7
			 members and inserting shall be;
					(C)in the third sentence, by striking
			 Members and inserting the following:
					
						(3)CompensationMembers
						;
				and
				(D)in the fourth sentence, by striking
			 The advisory and inserting the following:
					
						(4)DutiesEach
				advisory
						;
				(6)in subsection (g)—
				(A)by striking (g) and all that
			 follows through Indian Child Resource and inserting the
			 following:
					
						(g)Application of
				Indian Self-Determination and Education
				Assistance Act to Centers
							(1)In generalIndian Child
				Resource
							;
				(B)in the first sentence, by striking
			 Act and inserting and Education Assistance Act (25 U.S.C.
			 450 et seq.);
				(C)by striking the second sentence and
			 inserting the following:
					
						(2)Certain regional offices
							(A)In generalExcept as provided in subparagraph (B), if
				a Center is located in a Regional Office of the Bureau that serves more than 1
				Indian tribe, an application to enter into a grant, contract, or compact under
				the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.) to operate the Center shall
				contain a consent form signed by an official of each Indian tribe to be served
				under the grant, contract, or compact.
							(B)Alaska regionNotwithstanding subparagraph (A), for
				Centers located in the Alaska Region, an application to enter into a grant,
				contract, or compact described in that subparagraph shall contain a consent
				form signed by an official of each Indian tribe or tribal consortium that is a
				member of a grant, contract, or compact relating to an Indian child protection
				and family violence prevention program under the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450 et seq.).
							;
				and
				(D)in the third sentence, by striking
			 This section and inserting the following:
					
						(3)Effect of sectionThis
				section
						;
				and
				(7)by striking subsection (h) and inserting
			 the following:
				
					(h)Authorization of
				AppropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section for each of fiscal years 2008 through
				2012.
					.
			11.Use of telemedicineThe Indian Child Protection and Family
			 Violence Prevention Act (25 U.S.C. 3201 et seq.) is amended by adding at the
			 end the following:
			
				412.Use of telemedicine
					(a)Definition of Medical or Behavioral Health
				ProfessionalIn this section,
				the term medical or behavioral health professional means an
				employee or volunteer of an organization that provides a service as part of a
				comprehensive service program that combines—
						(1)substance abuse (including abuse of
				alcohol, drugs, inhalants, and tobacco) prevention and treatment; and
						(2)mental health treatment.
						(b)Contracts and AgreementsThe Service is authorized to enter into any
				contract or agreement for the use of telemedicine with a public or private
				university or facility, including a medical university or facility, or any
				private medical or behavioral health professional, with experience relating to
				pediatrics, including the diagnosis and treatment of child abuse, to assist the
				Service with respect to—
						(1)the diagnosis and treatment of child abuse;
				or
						(2)methods of training Service personnel in
				diagnosing and treating child abuse.
						(c)AdministrationIn carrying out subsection (b), the Service
				shall, to the maximum extent practicable—
						(1)use existing telemedicine infrastructure;
				and
						(2)give priority to Service units and medical
				facilities operated pursuant to grants, contracts, or compacts under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.) that are located in, or
				providing service to, remote areas of Indian country.
						(d)Information and ConsultationOn receipt of a request, for purposes of
				this section, the Service may provide to public and private universities and
				facilities, including medical universities and facilities, and medical or
				behavioral health professionals described in subsection (b) any information or
				consultation on the treatment of Indian children who have, or may have, been
				subject to abuse or neglect.
					(e)Authorization of
				AppropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section for each of fiscal years 2008 through
				2012.
					.
		12.Conforming amendments
			(a)Offenses
			 committed within Indian countrySection 1153(a) of title 18,
			 United States Code, is amended by striking felony child abuse or
			 neglect and inserting felony child abuse, felony child
			 neglect.
			(b)Reporting of Child AbuseSection 1169 of title 18, United States
			 Code, is amended—
				(1)in subsection (a)(1)—
					(A)in subparagraph (B), by inserting or
			 volunteering for after employed by;
					(B)in subparagraph (D)—
						(i)by inserting or volunteer
			 after child day care worker; and
						(ii)by striking worker in a group
			 home and inserting worker or volunteer in a group
			 home;
						(C)in subparagraph (E), by striking or
			 psychological assistant, and inserting psychological or
			 psychiatric assistant, or person employed in the mental or behavioral health
			 profession;;
					(D)in subparagraph (F), by striking
			 child and inserting individual;
					(E)by striking subparagraph (G), and inserting
			 the following:
						
							(G)foster parent;
				or
							; and
					(F)in subparagraph (H), by striking law
			 enforcement officer, probation officer and inserting law
			 enforcement personnel, probation officer, criminal prosecutor;
			 and
					(2)in subsection (c), by striking paragraphs
			 (3) and (4) and inserting the following:
					
						(3)local child protective services
				agency has the meaning given the term in section 403 of the Indian
				Child Protection and Family Violence Prevention Act (25 U.S.C. 3202);
				and
						(4)local law enforcement agency
				has the meaning given the term in section 403 of that
				Act.
						.
				
	
		
			Passed the Senate
			 May 25, 2007.
			NANCY ERICKSON,
			Secretary.
		
	
